                                                                      Case 2:16-cv-00579-RFB-EJY Document 56 Filed 12/23/20 Page 1 of 3




                                                            1    MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                            2    HOLLY E. WALKER, ESQ.
                                                                 Nevada Bar No. 14295
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                            6    Email: holly.walker@akerman.com
                                                            7    Attorneys for plaintiff Bank of America, N.A.

                                                            8
                                                                                               UNITED STATES DISTRICT COURT
                                                            9
                                                                                                       DISTRICT OF NEVADA
                                                            10
                                                                 BANK OF AMERICA, N.A.,                                 Case No.: 2:16-cv-00579-RFB-EJY
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                        Plaintiff,                      JOINT    STATUS REPORT   AND
                      LAS VEGAS, NEVADA 89134




                                                            12                                                          STIPULATION TO CONTINUE STAY
AKERMAN LLP




                                                                 v.                                                     (THIRD REQUEST)
                                                            13
                                                                 THE      WILLOWS     HOMEOWNERS'
                                                            14   ASSOCIATION;   SFR    INVESTMENTS
                                                                 POOL 1, LLC; ABSOLUTE COLLECTION
                                                            15   SERVICES, LLC,
                                                            16                          Defendants.
                                                            17

                                                            18            Plaintiff Bank of America, N.A. (BANA) and defendants the Willows Homeowners'

                                                            19   Association and SFR Investments Pool 1, LLC stipulate and agree to continue the stay of

                                                            20   proceedings for an additional 90 days. In support of this stipulation, the parties represent as follows:

                                                            21            1.    On June 8, 2020, the parties filed a stipulation and order to vacate the dispositive

                                                            22   motions deadline and continue the already existing stay of litigation for 90 days.

                                                            23            2.    As part of the stipulation, the parties indicated BANA and SFR had reached a

                                                            24   settlement in principle, which had been executed, but required additional time for SFR to perform a

                                                            25   condition precedent to the settlement.

                                                            26            3.    The property in this case is part of a more global settlement between BANA and SFR

                                                            27   involving a significant number of cases.        BANA and SFR have worked diligently to get the

                                                            28   settlement finalized, but due to the COVID-19 pandemic, the parties to the settlement agreed to

                                                                 55620942;1
                                                                       Case 2:16-cv-00579-RFB-EJY Document 56 Filed 12/23/20 Page 2 of 3




                                                            1    extend the time for performance and are still working on performing a condition precedent to the

                                                            2    settlement. The most recent signed agreement provides for full resolution of the condition precedent

                                                            3    on or before May 5, 2021.

                                                            4             4.    The parties therefore agree to continue the stay of proceedings up to and including

                                                            5    June 4, 2021. This will afford BANA and SFR additional time to finalize the settlement without

                                                            6    incurring extra expenses or burdening the court. Additionally, this will allow time for settlement

                                                            7    discussion to continue between BANA and the Willows. The parties are aware of the extended time

                                                            8    resolving this matter has taken and appreciate the court's patience.
                                                            9             5.    The parties agree any party may move to lift the stay during the time this matter is

                                                            10   stayed pursuant to this stipulation. The parties further reserve the right to stipulate to lift the stay
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   during the time this matter is stayed pursuant to this stipulation.
                      LAS VEGAS, NEVADA 89134




                                                            12   ///
AKERMAN LLP




                                                            13   ///

                                                            14   ///

                                                            15   ///

                                                            16   ///

                                                            17   ///

                                                            18   ///

                                                            19   ///

                                                            20   ///

                                                            21   ///

                                                            22   ///

                                                            23   ///

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28   ///
                                                                                                                   2
                                                                 55620942;1
                                                                     Case 2:16-cv-00579-RFB-EJY Document 56 Filed 12/23/20 Page 3 of 3




                                                            1             6.    This is the parties' third request for a continuance of the stay of proceedings and is not

                                                            2    intended to cause any delay or prejudice to any party.

                                                            3    DATED this 7th day of December, 2020.

                                                            4     AKERMAN LLP                                          KIM GILBERT EBRON
                                                            5
                                                                  /s/ Holly E. Walker                                  /s/ Chantel M. Schimming
                                                            6     MELANIE D. MORGAN, ESQ.                              DIANA S. EBRON, ESQ.
                                                                  Nevada Bar No. 8215                                  Nevada Bar No. 10580
                                                            7     HOLLY E. WALKER, ESQ.                                JACQUELINE A. GILBERT, ESQ.
                                                                  Nevada Bar No. 14295                                 Nevada Bar No. 10593
                                                            8     1635 Village Center Circle, Suite 200                CHANTEL M. SCHIMMING, ESQ.
                                                                                                                       Nevada Bar No. 8886
                                                            9     Las Vegas, NV 89134
                                                                                                                       7625 Dean Martin Drive, Suite 110
                                                                                                                       Las Vegas, NV 89139
                                                            10    Attorneys for plaintiff Bank of America, N.A.
                                                                                                                       Attorneys for defendant SFR Investments Pool
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                                       1, LLC
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                  BOYACK ORME & ANTHONY
AKERMAN LLP




                                                            13
                                                                  /s/ Patrick A. Orme
                                                            14    EDWARD D BOYACK, ESQ.
                                                            15    Nevada Bar No. 5229
                                                                  PATRICK A ORME, ESQ.
                                                            16    Nevada Bar No. 7853
                                                                  7432 W Sahara Ave. Ste. 101
                                                            17    Las Vegas, NV 89117
                                                            18    Attorney for defendant Willows Homeowners'
                                                            19    Association

                                                            20                                                    ORDER

                                                            21            Based on the foregoing stipulation, IT IS HEREBY ORDERED that the litigation stay is

                                                            22   continued up to and including June 4, 2021. The parties are to file a status report on or before June

                                                            23   4, 2021.

                                                            24            DATED: ____________________.
                                                                                 December 23, 2020
                                                            25

                                                            26                                                 UNITED STATES DISTRICT JUDGE
                                                            27

                                                            28
                                                                                                                   3
                                                                 55620942;1
